Citation Nr: 0326503	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  94-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for post traumatic left long thoracic 
neuropathy formerly rated as brachial plexus trauma with 
ulnar neuropathy.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for internal derangement of the left shoulder. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of post-traumatic synovitis with 
carpal tunnel syndrome of the left wrist.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active military service from September 1986 
to September 1992. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for brachical plexus trauma with ulnar nerve neuropathy of 
the left arm rated as 20 percent disabling from September 11, 
1992; residuals of post traumatic synovitis of the left wrist 
rated as 10 percent disabling from September 11, 1992; and 
internal derangement of the left shoulder rated as zero 
percent disabling from September 11, 1992.  The veteran 
expressed disagreement with the disability evaluations 
assigned to the service-connected disabilities.  A January 
1995 rating decision assigned a 20 percent evaluation to the 
internal derangement of the left shoulder from September 11, 
1992.  A January 1996 rating decision characterized the left 
wrist disability as residuals of post-traumatic synovitis of 
the left wrist with carpal tunnel syndrome and the 10 percent 
evaluation was continued.  

In a June 1997 decision, the Board denied the claims.   A 
June 1998 order by the former United States Court of Veterans 
Appeals, now the United States Court of Appeals for Veterans 
Claims (Court), vacated the June 1997 Board decision.  The 
order granted a Joint Motion for Remand and Motion to Stay 
Further Proceedings filed by the parties.  

In March 1999, the Board remanded this matter to the RO for 
additional development.  

In 1999, this matter was transferred to the RO in Cleveland, 
Ohio.  

The Board notes that in a March 2003 statement, the veteran's 
representative indicated that the veteran wanted to withdraw 
the issue of entitlement to an initial rating in excess of 
zero percent for scar of the left forearm.  Thus, the Board 
finds that this issue is properly withdrawn and is no longer 
before the Board for appellate review.  See 38 C.F.R. 
§ 20.204 (2003).


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The VCAA applies to the present claim because this claim was 
filed in April 1992, before the date of enactment of the 
VCAA, and the claim is still pending.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal.  The VCAA specifically 
provides that the duty to assist includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  The notification must identify the 
records the Secretary is unable to obtain; explain the 
efforts that the Secretary made to obtain those records; and, 
describe any further action to be taken by the Secretary with 
respect to the claim.  38 U.S.C. § 5103A(b)(1), (2).

In the present case, the RO only obtained VA treatment 
records from the Huntington VA medical center dated from 1994 
to September 1998.  The RO requested additional VA treatment 
records in December 2001; however, the RO only requested 
records dated from 1994 to 1998 and the RO did not request VA 
treatment records dated from 1998 to present.  The RO should 
make an attempt to obtain and associate with the claims 
folder VA treatment records showing treatment of the post 
traumatic left long thoracic neuropathy, left shoulder 
disability, and left wrist disability dated from September 
1998 to present.    

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain the VA treatment 
records showing treatment of the post 
traumatic left long thoracic neuropathy, 
left shoulder disability, and left wrist 
disability from the Huntington VA medical 
center dated from September 1998 to 
present. 

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to an initial 
disability evaluation in excess of 20 
percent for post traumatic left long 
thoracic neuropathy, entitlement to an 
initial disability evaluation in excess 
of 20 percent for internal derangement of 
the left shoulder, and entitlement to an 
initial disability evaluation in excess 
of 10 percent for residuals of post-
traumatic synovitis with carpal tunnel 
syndrome of the left wrist.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




